Citation Nr: 0826526	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  05-10 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether a timely substantive appeal was filed with 
respect to the January 2003 rating decision that denied 
entitlement to service connection for a cervical spine 
disorder and a lumbar spine disorder on the grounds that no 
new and material evidence was submitted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980.  The veteran also had service in the United States 
Naval Reserves.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of January 2003 and 
September 2005 by the Department of Veterans Affairs (VA) 
Atlanta, Georgia, Regional Office (RO).

The veteran also requested a Travel Board hearing in 
connection with the current claims.  The hearing was 
scheduled for June 2008, but the veteran failed to report for 
the hearing and made no attempt to reschedule the hearing.  
Thus, the Board finds that the veteran's request for a 
hearing to be withdrawn.  38 C.F.R. § 20.704(d) (2007).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO issued a rating decision dated July 30, 2002 which 
identified the following issues: entitlement to service 
connection for a neck injury, lower back injury, and 
degenerative disc disease of the cervical spine.  The RO 
acknowledged that the veteran submitted new evidence with 
respect to the issues, but denied the claims on the basis 
that the evidence was not material.  On January 24, 2003, the 
RO issued another rating decision in which the veteran's 
claims were again denied.  

2.  The RO mailed a statement of the case to the veteran at 
his address of record on December 30, 2003 that listed the 
following issues: entitlement to service connection for a 
cervical spine disorder and entitlement to service connection 
for a lumbar spine disorder.  

3.  The veteran did not file a substantive appeal with 
respect to the issues identified above within one year from 
the day that the VA local office mailed the veteran notice of 
the decision on appeal (January 30, 2003) or within 60 days 
from the day that the local VA office mailed the SOC to the 
veteran (December 30, 2003).

4.  A substantive appeal statement was not received until 
March 26, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for a timely filed substantive appeal have 
not been met.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2007).

2.  In the absence of a timely filed substantive appeal, the 
Board does not have jurisdiction to consider the claims of 
entitlement to service connection for a cervical spine 
disorder and entitlement to service connection for a lumbar 
spine disorder on the merits.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At issue in this case is whether the veteran filed a timely 
substantive appeal with regard to the issues identified in a 
January 2003 rating decision and December 2003 statement of 
the case.  The issues on appeal were listed as entitlement to 
service connection for a cervical spine disorder and 
entitlement to service connection for a lumbar spine 
disorder.  
 
The Board has reviewed all of the evidence of record, and 
concludes that the veteran did not file a timely substantive 
appeal.  Thus, the Board does not have jurisdiction over the 
issues identified on the January 2003 rating decision and 
December 2003 statement of the case.

Filing Timely Appeals 

The steps to be taken to perfect an appeal to the Board 
following an adverse determination by an agency of original 
jurisdiction are set out fully by statute and regulations.  
According to 38 C.F.R. § 20.200 (2007), an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  See also 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.201 (2007) (outlining requirements for 
filing notices of disagreements and appeals).  

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  
See 38 C.F.R. § 20.202 (2007).  The substantive appeal should 
set out specific arguments relating to errors of fact or law 
made by the RO in reaching the determination(s) being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To 
the extent feasible, the argument should be related to 
specific items in the statement of the case.  Id.  If the 
statement of the case addressed multiple issues, the appeal 
must either indicate that it is an appeal as to all issues, 
or it must specifically indicate which issues are being 
appealed.  Id.

The veteran must file the substantive appeal within 60 days 
from the date the statement of the case is mailed or within 
the remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b).  The 
substantive appeal must be filed with the VA office from 
which the veteran received notice of the determination being 
appealed.  See 38 C.F.R. § 20.300 (2007).  

The period for filing a substantive appeal may be extended 
for good cause.  The request for such an extension must be in 
writing and must be made prior to the expiration of the time 
limit for filing the substantive appeal or the response to 
the supplemental statement of the case.  38 C.F.R. § 20.303 
(2007).  Proper completion and filing of a substantive appeal 
are the last actions the veteran needs to take to perfect an 
appeal.  38 C.F.R. § 20.202.  If the veteran fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he is statutorily barred from 
appealing the RO decision.  38 U.S.C.A. §§ 7105(a), (d)(3), 
7108.

Factual Background and Analysis

As a preliminary matter, the veteran filed a claim to reopen 
entitlement to service connection for a neck and back 
disability in September 2001.  The RO issued a rating 
decision dated July 30, 2002 which identified the following 
issues: entitlement to service connection for a neck injury, 
lower back injury, and degenerative disc disease of the 
cervical spine.  The RO acknowledged that the veteran 
submitted new evidence with respect to the issues identified 
above, but denied the claim on the basis that the evidence 
was not material.  

The veteran submitted additional evidence in support of his 
claims following the issuance of the July 2002 rating 
decision.  On January 24, 2003, the RO issued another rating 
decision in which the veteran's claims were again denied.  
Notice was mailed January 30, 2003.  The veteran filed a 
timely notice of disagreement (NOD) in May 2003 and the RO 
provided the veteran with a statement of the case (SOC) on 
December 30, 2003.  

The RO pointed out in the section of the SOC entitled 
"Reasons and Bases" that ratings decisions dated July 2002 
and January 2003 treated the issue of entitlement to service 
connection for degenerative disc disease of the cervical 
spine as a separate issue.  The RO further noted that since 
degenerative disc disease was a spinal disorder that could 
affect the cervical and lumbar spine, the issue of 
entitlement to service connection for degenerative disc 
disease was incorporated into the veteran's claims for a neck 
and back disability.  As such, the SOC re-characterized the 
issues on appeal as entitlement to service connection for a 
cervical spine disorder and entitlement to service connection 
for a lumbar spine disorder.

The rights advisement letter sent with the SOC stated in 
pertinent part:

If you decide to continue your appeal, 
you need to file a formal appeal.  You 
can do that by completing and filing the 
enclosed VA Form 9, Appeal to the Board 
of Veterans' Appeals.  Please read the 
instructions that come with the VA Form 
9 very carefully.  They tell you what 
you need to do, and how much time you 
have to do it, if you want to continue 
your appeal.  They also tell you about 
how to get assistance, about your 
hearing rights, and about a number of 
other important things.

(Emphasis in original).  Instructional forms attached to 
the VA Form 9 indicated two ways in which to calculate how 
much time the veteran had to file a timely substantive 
appeal - (1) calculate one year from the day that the VA 
local office mailed the veteran notice of the decision 
currently on appeal, or (2) calculate 60 days from the day 
that the local VA office mailed the SOC to the veteran.  
The veteran was advised that the rule which gave him the 
most time applied in his case.

Based on the applicable statute and regulations, the veteran 
had one year from the date of the January 30, 2003 rating 
decision notice mailing or 60 days from the date of the 
December 30, 2003 statement of the case to file a substantive 
appeal.  However, the Board notes that the RO did not receive 
the veteran's VA Form 9 until March 26, 2004, which is more 
than one year after January 30, 2003, and more than 60 days 
after December 30, 2003.  Accordingly, the veteran's 
substantive appeal was not timely filed.  Moreover, there is 
no evidence of record to show that the veteran requested an 
extension in writing in this case during the requisite time 
period.  

The veteran was then notified by way of an April 6, 2004 
letter that he failed to timely file a substantive appeal to 
the July 2002 and January 2003 rating decisions and December 
2003 SOC.  The RO stated that it would take no further action 
on the veteran's appeal because the VA Form 9 was not timely 
received.  However, the RO indicated that it would treat the 
veteran's untimely filed VA Form 9 as a claim to reopen the 
issues of entitlement to service connection for a cervical 
spine disorder and lumbar spine disorder.  

The RO received a letter from the veteran dated April 21, 
2004 in which he requested a "waiver," stating that he 
received the information pertaining to filing a substantive 
appeal "late."  The veteran asserted that he returned the 
required forms as soon as he received them.  The appellant 
subsequently perfected this appeal.   

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a presumption of regularity 
that the Secretary properly discharges his official duties by 
mailing a copy of a VA decision to the last known address of 
the veteran and the veteran's representative, if any, on the 
date that the decision was issued.  Woods v. Gober, 14 Vet. 
App. 214, 220 (2000); 38 U.S.C.A. § 7104(e).  Thus, "clear 
evidence" is required to rebut the presumption of 
regularity. Clarke v. Nicholson, 21 Vet. App. 130, 134 
(2007).  

An assertion of non-receipt, or in this case late receipt, 
standing alone, such as the veteran makes here, does not 
rebut the presumption of regularity.  Id. at 133.  Instead, 
the veteran must provide additional evidence to corroborate 
late receipt or non-receipt, such as an addressing error by 
VA that was consequential to delivery.  Id.  Absent evidence 
that the veteran notified VA of a change of address and 
absent evidence that any notice sent to the last known 
address has been returned as undeliverable, VA is entitled to 
rely on that address.  Woods, 14 Vet. App. at 220.

Here, the RO mailed the December 2003 statement of the case 
to the veteran's last known address at that time.  The 
veteran did not notify VA of a change of address prior to the 
mailing of the December 2003 statement of the case.  Thus, VA 
is entitled to rely on the presumption of regularity in this 
case.  The Board also finds that the veteran was properly 
notified of the information needed to file a timely 
substantive appeal.

The Board further notes that the veteran has not alleged any 
impairment which would make understanding or following the 
instructions contained in the rights advisement letter 
difficult.  See generally, Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) (noting that a reasonable person could be 
expected to understand from the notice provided what was 
needed).    

Accordingly, the Board concludes that the veteran's 
substantive appeal was not timely filed and that the Board 
does not have jurisdiction of the claims of entitlement to 
service connection for a cervical spine and lumbar spine 
disability.

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).

The facts of this case are not in dispute.  The record shows 
that a timely substantive appeal was not filed and there is 
no indication that the veteran requested an extension of time 
in which to file an appeal.  As the veteran's substantive 
appeal was not timely filed, his claims of entitlement to 
service connection cannot be considered on the merits.

Because the application of the law to the undisputed facts is 
dispositive of this appeal, the VCAA is not applicable in 
this instance.  See Mason v. Principi,  16 Vet. App. 129 
(2002).

ORDER

As a substantive appeal was not timely filed, the Board lacks 
jurisdiction to consider the claims of entitlement to a 
cervical spine disorder and a lumbar spine disorder; thus, 
the appeal is dismissed. 


REMAND

Post-Traumatic Stress Disorder

The veteran in this case also contends that his PTSD is 
related to service.  Specifically, the veteran asserts that 
he has PTSD as a result of an in-service motor vehicle 
accident in January 1980.  

Preliminarily, service treatment records (STRs) associated 
with the veteran's claims file are negative for any in-
service diagnosis of or treatment for a psychiatric disorder, 
to include PTSD.  

The Board acknowledges, however, that the veteran sustained a 
cervical strain as a result of involvement in an in-service 
motor vehicle accident in January 1980.  In the three months 
following this accident, the veteran presented to sick call 
numerous times with subjective complaints of pain.  The 
veteran received treatment for his injuries through April 
1980, but in a treatment note dated March 20, 1980, the 
examiner diagnosed the veteran as being a malingerer.

A careful review of the veteran's claims file reveals that 
the veteran had a longstanding history of substance abuse.  
In this regard, it is noted that the veteran was hospitalized 
for substance abuse treatment at VA medical facilities on at 
least three occasions beginning in October 1991.  Discharge 
summaries dated October 1991, July 1992, and March 1995 
diagnosed the veteran as having alcohol and cocaine 
dependence.  The March 1995 discharge summary also noted a 
history of trauma and sought to rule out PTSD.  

The veteran sought private care in August 1996 after 
involvement in a bus accident.  The veteran reported having 
neck and upper back pain as well as tingling fingers.  No 
psychiatric abnormalities were noted at that time.  

In February 2000, the veteran sought VA care for an unknown 
purpose.  The impression was chronic back pain.  The examiner 
also referred the veteran to the VA mental health clinic to 
be evaluated and/or treated for PTSD.  However, the Board 
notes that the veteran was not formally diagnosed as having 
PTSD at that time.  

The veteran sought additional care from the VA mental health 
clinic in June 2002.  The veteran reported neck and back pain 
and stated that he was involved in a "severe" motor vehicle 
accident in service.  The veteran specifically inquired 
whether he had PTSD as a result of the accident.  The 
examiner indicated that the veteran had no signs or symptoms 
of PTSD at that time.  The impression was alcohol and cocaine 
dependence.  

The veteran sought private psychiatric treatment in June 2006 
in order to "get some peace of mind about the [in-service] 
accident."  The veteran reported having anxiety, depression, 
flashbacks, and chronic pain in his neck and back.  The 
veteran also indicated that he had been diagnosed previously 
as having PTSD.  The impression was PTSD.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2.  Although the veteran 
was afforded a private psychiatric examination in June 2006, 
the examiner failed to cite to specific medical evidence or 
provide a complete rationale for veteran's PTSD diagnosis.  
It is also unclear from the evidence of record whether the 
veteran's PTSD diagnosis was based on the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  As such, this private examination 
is inadequate for evaluation purposes.

Consequently, the veteran should be afforded a VA examination 
to determine the nature and etiology of any and all 
psychiatric disorders, including PTSD, and their relationship 
to service, if any.  In light of the STRs which documented 
the veteran's injuries from the motor vehicle accident, the 
Board finds that additional corroboration of this stressor 
need not be undertaken unless the RO deems it necessary.

The Board also notes that the veteran was not provided with 
information, pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), about the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  The RO should provide the veteran with 
such notification.

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA-generated documents that could reasonably be 
expected to be part of the record, and that such documents 
are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually 
before the adjudicating body.  Therefore, the RO should 
request all VA medical records pertaining to the veteran that 
are dated from March 5, 2008 to the present.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should also send a duty-to-
inform notice to the veteran pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The notice letter must 
provide information about the type of 
evidence necessary to establish a 
disability rating and an effective date 
for the disability on appeal.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to obtain 
medical treatment records that are dated 
from March 5, 2008 to the present.  The RO 
should also obtain any evidence identified 
as relevant by the veteran during the 
course of the remand, provided that the 
veteran completes the required 
authorization forms.  

3.  After the above development is 
complete, the RO should make arrangements 
for the veteran to undergo a psychiatric 
examination at a VA medical facility in 
order to ascertain the nature of all 
psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner concludes that the veteran 
meets the criteria for a PTSD diagnosis, 
the examiner is asked to express an 
opinion as to whether the PTSD is at least 
as likely as not (i.e., 50 percent or 
greater possibility) related to the 
veteran's military service, and 
specifically, to a confirmed stressor such 
as the January 1980 in-service motor 
vehicle accident.  (Note: only a confirmed 
stressor, or a combat stressor not needing 
to be independently verified, can serve as 
a viable basis for the diagnosis).  The 
examiner must provide a complete rationale 
for any stated opinion.

If the examiner determines that the 
veteran does not meet the criteria for a 
diagnosis of PTSD, the examiner is asked 
to comment on the June 2006 private 
medical opinion.

If any other psychiatric conditions are 
diagnosed, the examiner is asked to 
express an opinion as to whether the 
condition(s) are at least as likely as not 
(i.e., 50 percent or greater possibility) 
related to the veteran's military service.  
The examiner must provide a complete 
rationale for any stated opinion.

4.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
   
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


